Citation Nr: 1433896	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-12 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to a rating in excess of 10 percent for a headache disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1984 to March 1987.  These matters are before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  In September 2013, this case was remanded for additional development.

The issues of service connection for bilateral hip and right knee disabilities are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

At no time during the appeal period is the Veteran's service-connected headache disorder shown to have been manifested by characteristic prostrating attacks occurring on an average once a month over the last several months.


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the Veteran's headaches disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code (Code) 8100 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection for a headache disorder and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; April 2013 and May 2014 supplemental SOCs (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ( "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in February 2009 and January 2014 (with addendum in April 2014).  The Board notes that the VA examination reports, taken together, contain sufficient probative evidence to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.                 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where, as here, the appeal arises from the initial rating assigned with an award of service connection, the severity of the disability during the entire period (from the grant of service connection to the present) is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
  
If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

On February 2009 VA examination, the Veteran reported that his headaches began in the mid-1990s. He explained that the pain radiates over the top of his head and to the right.  He reported that the headaches occurred more often in cold weather and indicated that he has no problems with vision, smell, or hearing.  There was no particular cycle to his headaches.  He reported pain at 1-2 on a scale of 10 (with 10 being the most severe).  It was noted that he would have a severe headache 2-3 times a month (with the intensity on a pain scale of 7-8/10).  The Veteran reported being incapacitated (due to headaches) 3-4 days in the past year.

Treatment records (to April 2014) note complaints of and treatment for headaches.  An August 2002 record notes that there was no history of routine headaches.  In July 2003, the Veteran reported headaches with dizzy spells.  A May 2005 record notes frequent headaches.  In July 2009, there was no report of headaches.  In May 2010, the Veteran reported a headache, which he related to a neck disability.  An April 2014 record notes constant headaches which he rated 3-4 (on a scale of 10).

On January 2014 VA headaches examination, it was noted that tension headaches had been diagnosed since approximately 2003.  The Veteran reported continuing tension headaches approximately 1-2 times per week; he stated he has prostrating tension type headaches (for which he needs to stay in bed for 1-2 days) about 3 times per year.  He reported that he continues to work because he has a boss who allows him to take time off as needed when he has a prostrating headache.  On examination, it was noted that the Veteran takes medication for headaches and that the headache pain is pulsating and localized to the right side of his head.  The examiner noted that the Veteran experiences sensitivity to light and that his head pain lasts 1-2 days.  The examiner stated that the Veteran does not have characteristic prostrating attacks of migraine headache pain or of non-migraine headache pain.

In April 2014, the January 2014 VA examiner offered an addendum opinion explaining that after a review of new evidence submitted for the record, her previous report and conclusions were unchanged.

The Veteran's headaches disorder has been assigned a 10 percent rating under 38 C.F.R. § 4.124a, Code 8100 for the entire appeal period.  This Code provides for a 10 percent rating for headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; a 30 percent rating for headaches with characteristic prostrating attacks occurring on an average once a month over the last several months; and a 50 percent rating for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

A close review of the record found that the evidence does not show a headache disability picture that more nearly approximates the criteria for a 30 percent rating at any point in time during the appeal period.  On February 2009 VA examination, the examiner noted incapacitating episodes (due to headaches) that occur 3-4 days a year.  On January 2014 VA examination, the examiner noted prostrating tension-type headaches occurring about 3 times per year.  Such evidence is inconsistent with a disability picture of prostrating attacks of headaches occurring on an average of once a month over the last several months.  Instead, it reflects the disability picture contemplated by the criteria for a 10 percent rating under Code 8100.  

While the Veteran reports that his headaches have worsened over the years, the record does not support that any worsening has been to a degree warranting a 30 percent rating.  He is competent to describe his observations of the disability, but even his accounts do not support that he has prostrating headaches occurring on an average of once a month.  While he does report headaches that occur weekly, he distinguishes such more frequent headaches from those that are prostrating and render him incapacitated.  The Board also finds noteworthy the Veteran's acknowledgement (although he explains that he benefits from accommodations by his superior at work) that his headaches have not prevented him from working. 

The Board has considered whether referral of this matter for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) is indicated.  The evidentiary record does not show any manifestations of, or functional impairment due to, the  headaches that are not encompassed by the schedular criteria.  The Veteran's complaints of pain and sensitivity to light are encompassed by the criteria for the 10 percent rating now assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not necessary.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Notably, such factors as marked interference with employment or hospitalizations for headaches are not alleged.

Finally, the record does not show, nor does the Veteran contend, that he is unemployable due to his service-connected headache disorder.  On January 2014 VA examination, he reported that he continues to work (and takes time off as needed when he has a prostrating headache).  Consequently, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Shinseki v. Rice, 22 Vet. Ap. 447 (2009).  

The preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the headache disorder.  Therefore, the appeal in this matter must be denied.


ORDER

A rating in excess of 10 percent for a headache disorder is denied.


REMAND

In September 2013, the Board remanded this case, in part, for a VA examination to ascertain the nature and likely etiology of any hip disability, to include whether any such disability is secondary to the Veteran's service connected residuals of a right foot fracture.  On January 2014 examination, right gluteal muscle strain was diagnosed.  The examiner opined that this was unrelated to service, noting that the Veteran's STRs are silent regarding the hips, and that there is no direct causative relationship between gluteal muscle strain and foot problems.  In an April 2014 addendum opinion, the examiner explained there was no objective evidence of hip injury in relationship to his motor vehicle accident in the Veteran's STRs, and indicated that there is no medical/scientific research to support a nexus between limping and weight bearing joint disease.  The examiner stated that hip osteoarthrosis is common in 50 year olds and that the specific cause of such is unknown.  The Board finds that this opinion does not adequately address whether the Veteran's current hip disability is due to trauma in a motor vehicle accident during service, and instead appears to find it unrelated to such accident merely because there is a lack of contemporaneous medical documentation.  The examiner does not explain (beyond an observation that it is common in 50 year olds) why the Veteran's hip arthritis is attributable to aging rather than trauma.   Furthermore, the examiner did not offer an opinion as to whether the Veteran's hip disability was aggravated by his service-connected right foot disability.  Governing law/caselaw provide that in adjudicating a secondary service connection claim VA must address the aggravation aspect of such claim.  Accordingly, the January 2014 VA examination report and April 2014 addendum opinion are inadequate for rating purposes, and a remand to secure a medical opinion that rectifies this matter is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Regarding the right knee, on January 2014 VA examination, right knee status post ACL arthroscopic repair was diagnosed.  The examiner opined that this unrelated to service because there is no STR evidence regarding the knees and therefore, no baseline evidence to use for a baseline determination.  In an April 2014 addendum opinion, the examiner noted that the Veteran had an ACL injury postservice and stated that there is no usable objective knee evidence in the Veteran's STRs in relationship to his motor vehicle accident.  The examiner further indicated that there is no medical/scientific research to demonstrate a causative nexus between limping and weight bearing joint disease of the knee.  The Board finds that this opinion is inconclusive, and without adequate rationale.  It appears to suggest that the Veteran has joint disease of the knee, yet the examiner specifically noted no such diagnosis or findings on X-ray.  In addition, there is no rationale as to why the current knee disability is unrelated to his motor vehicle accident in service (when reports show he lacerated his right knee over its right patellar region).  A statement that there is a lack of evidence in service does not adequately address whether a current disability may be related to trauma in service.  Accordingly, a remand to secure a medical opinion with adequate rationale is necessary.

Accordingly, the case is REMANDED for the following:

1.  Secure for the record copies of the complete updated clinical records of any VA or private treatment the Veteran has received for right knee and hip disabilities.

2.  Then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his current right knee disability and the presence and likely etiology of any hip disability.  The record must be reviewed by the examiner in conjunction with the examination (and the examiner should note that the record suggests the Veteran sustained trauma to the right knee in service).  Any tests/and or studies (to include X-rays) must be completed.  Based on review of the record and examination of the Veteran, the examiner should offer opinions that respond to the following:

(a)  Please identify, by medical diagnosis, each right knee and right or left hip disability found.

(b) Identify the likely etiology of each right knee disability entity diagnosed.  Specifically is it at least as likely as not (a 50% or better probability) related to service, to include the motor vehicle accident therein in July 1985?

(c)  Identify the likely etiology of each chronic left and right hip disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) related to service, to include the motor vehicle accident therein in July 1985?

(d) For each hip disability entity diagnosed that is determined to not be related directly to the Veteran's service, please indicate is it at least as likely as not (a 50% or better probability) that such was caused or aggravated by his service-connected residuals of a right foot fracture?

(e)  If the opinion of the examiner is that a hip disability was not incurred in/caused by service or caused by a service-connected disability but was aggravated by a service connected disability, the examiner should specify, to the extent possible, the degree of hip disability that is due to such aggravation (i.e., identify the baseline level of severity of the hip disability before the aggravation occurred, and the level of severity of the hip disability after aggravation was completed).

The examiner must explain the rationale for all opinions, with citation to supporting factual data in the record.

3.  Then review the record and readjudicate the claims.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.       §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


